﻿
It gives me great pleasure that a distinguished son and eminent representative of a country with which my country has close and cordial relations is presiding over the General Assembly at its forty-third session. I extend to Ambassador Caputo our warm felicitations on his well-deserved election. We are confident that with his exceptional ability and experience the deliberations of the Assembly have already been assured success. I would like also to place on record our deep appreciation for the effective leadership that his predecessor, Mr. Peter Florin, provided to the General Assembly during its forty-second session.
In his report on the work of the Organization for 1988, the Secretary-General recalled that he was cautiously optimistic that "the sails of the small boat in which all the people of the Earth were gathered seemed to have caught a light but favourable wind". (Д/43/1, p. 2) I take this opportunity to pay a tribute to the man who has played no mean role in the careful and patient navigation by which the vessel has come within sight of large sections of the shore. The Secretary-General, Mr. Javier Perez de Cuellar, has earned the admiration of all for his patience, his skill, his understanding touch and his grasp of the larger questions as well as the small details involved in the various issues dealt with by the United Nations. The decision to confer the Jawaharlal Nehru Award for International Understanding on our Secretary-General was a tribute to his exceptional contribution to the cause of peace.
This year, 1988, has been the year of the United Nations. In the past few months the patient and persistent diplomacy of the United Nations was capped with the signing of the Geneva Agreements on Afghanistan, the entry into force of a cease-fire on the Iran-Iraq border, the renewal of inter-communal talks in Cyprus and the creation of an environment conducive to the resolution of the problem of Western Sahara. Even those who tended to pass judgement on the United Nations purely on the basis of the criteria of the maintenance of international peace and security are happily acknowledging today that this is indeed an impressive record of which the United Nations can be justifiably proud. 
India welcomes this reaffirmation of faith in the United Nations. For an overwhelming majority of Members, support for the United Nations has always been an article of faith. The universalization of this support during 1988, which we applaud as we always did, will no doubt strengthen the capacity of the Organization, not only with respect to preserving peace but also, equally, to tackling other scourges facing humankind, such as poverty, hunger, ecological degradation, terrorism and narcotics. We trust that the United Nations will be reinvigorated, not only in political terms but also in terms of concrete financial support. Let the coming decades be the decades of the United Nations. Let the all-round support which the United Nations always deserved, but seems to have got this year, be always available to it hereafter.
India, along with the rest of the international community, rejoices in the transformation of the international climate during the past year. We are indeed living through historic times. The dramatic improvement in relations between the super-Powers, for which we salute the leadership of the two countries, has had a positive impact throughout the world. History, however, teaches us that good times, like bad times, do not normally last forever. But one may be forgiven on the present occasion for entertaining the belief that the principal players have by now made a realistic assessment of the long-term interests of mankind, along with their respective national interests, and that hence the current thaw may be more lasting than those of the past.
The Movement of Non-Aligned Countries, since its inception, has worked tirelessly precisely for such a turn in the international climate. By taking principled positions on major issues of our times and by refusing to get entangled in the confrontation of competing military alliances, the non-aligned countries have helped in containing conflict, and have thus contributed to the peace process which has always inhered in the minds of the millions, although it had been rendered dormant and muted by the display of military might. Therefore, we the non-aligned can claim part of the credit for the improved state of affairs. But along with claiming the credit the Movement needs to redouble its efforts to make the peace process irreversible, no longer vulnerable to the braking mechanisms which operated earlier owing to motivations too well known to need recounting.
The new air of euphoria is totally understandable as it marks a welcome departure from the intense and often bitter rivalry between the major Powers which at times brought the world to the brink of a catastrophe. It seems to have been replaced now by healthy competition for presenting proposals for strengthening peace, supporting the United Nations, saving the world from ecologic disaster, among others. It is true that this long-awaited spirit of change unfortunately has not extended to the economic field. We would therefore be well-advised to remain watch full and alert, while pursuing determined efforts to make the transformation to peace final and all-pervasive so as to comprehend all facets of human life and activity on our planet. While the primary responsibility would remain with the major Powers, the rest of us and, of course, the United Nations, can and must play a very important role.
The ratification of the Treaty on the Elimination of Intermediate-Range and Shorter-Range Missiles - INF Treaty - by the United States and the Soviet Union was a historic first step which must, within an agreed time-frame and in well-considered stages, lead to successive reductions and eventual elimination of all nuclear weapons. While we are fully aware of the complexities involved in disarmament negotiations, we find that political will has enabled the experts to find satisfactory answers to what were projected as almost un-resolvable difficulties of adequate verification. Similar political will would be needed in solving the whole gamut of disarmament questions, beginning with the reduction of strategic nuclear weapons by 50 per cent, which has already been agreed upon.
Those steps, each important in itself, have to be viewed in the perspective of a comprehensive scenario of total disarmament. Only thus do they make sense and become effective and beneficial. At the third special session of the General Assembly devoted to disarmament in June this year, my Prime Minister, Rajiv Gandhi, put forward a comprehensive action plan for the total elimination of all nuclear weapons by the year 2010. That action plan has received appreciation in the Non-Aligned Movement, among other Governments as well as non-governmental organizations. We put forward our proposal to give concrete shape to the desire of a large segment of world public opinion for a time-bound action programme to eliminate nuclear weapons. We should also take into account other related aspects including verification.
With regard to verification, delegates will recall that the delegations of countries participating in the six-nation initiative for peace and nuclear disarmament presented a concrete proposal at the third special session on disarmament the endorsement, in principle, of an international verification agency within the United Nations. It is the intention of the six countries to revive this initiative at this session of the General Assembly.
The linkage between disarmament and development is by now well-recognized. Hardly anyone can dispute the proposition that the resources being spent on armaments could be more profitably employed in peaceful developmental activities. The decisions taken by the United Nations Conference on the Relationship between Disarmament and Development, held last year, need to be followed up and acted upon.
Regional conflicts have dominated discussions at the current session of the General Assembly. This is perfectly understandable. Success in achieving breakthroughs is most of these conflicts is attributed, and justifiably so, to the patient diplomacy of the United Nations, as well as to the rapprochement between the two super-Powers. There is, perhaps, a lesson for all of us in this, particularly for the non-aligned and developing countries. If the tendency to seek massive external military assistance and to pursue dangerous nuclear weapon policies in the illusory hope of strengthening one's bargaining position with one's neighbours were resisted, there would be fewer regional conflicts and consequently less dependence on outside Powers for the solution of such conflicts.
India rejoiced at the cease-fire between Iran and Iraq which came into effect on 20 August 1988. Thanks to the statesmanship of the leaders of the two countries and to the efforts of the Secretary-General, the international community has been spared witnessing the eighth anniversary of the war. The cease-fire is an important first step and must be consolidated. The negotiations between the two countries currently under way, under United Nations auspices, must be pursued. The issues involved are complex and highly emotional for both sides. India has been involved in discussing the issues in detail with the two countries as part of the efforts of the Non-Aligned Movement. That experience makes me feel confident that the issues, though complex, will eventually be solved. India has the closest of ties with Iran and Iraq, and we know that the two countries are anxious to get on with the stupendous task of reconstruction.
My country rejoices at the release of the Indian national, Mr. Mithileshwar Singh. We hope that all the other hostages will also be freed and reunited with their families at an early date.
India has welcomed the Geneva Accords on Afghanistan. We have had historical ties of deep friendship with the people of Afghanistan. The Geneva Accords have established & framework which would enable the Afghan people to decide on their future free from foreign interference or intervention. While the withdrawal of Soviet troops has proceeded on schedule, we are greatly perturbed at persistent reports of violations of the Geneva Accords and hope that they will be implemented faithfully by all the parties. In addition to restoring peace and stability to the region, the implementation of the Geneva Accords would also remove the ostensible cause for introduction of sophisticated arms into the area.
While positive developments have taken place in the Gulf as well as in Afghanistan, the continued great-Power naval presence in the Indian Ocean remains a factor contributing to tension and instability. We reiterate our call for the withdrawal of all military forces of outside Powers from the Indian Ocean so that it can emerge as a zone of peace.
There is more than a glimmer of hope for the resolution of the conflict situation in South-East Asia. The horrors suffered by the people of Kampuchea in the 1970s must not be allowed to revisit them ever. The dialogue at the Jakarta Informal Meeting was a welcome beginning, which we appreciate. We also applaud the initiative of the Chairman of the Non-Aligned Movement to explore ways and means in which the Movement can assist the efforts to solve the Kampuchean problem. Given India's historical ties with the peoples of South-East Asia, we are ready and willing to contribute in whatever way we can to this process.
In our neighbourhood, we have watched with growing concern the trials and tribulations faced by the people of Burma, with whom the people of India are bound by close ties of history and culture. India has always scrupulously avoided interfering in the internal affairs of other countries. However, we cannot but sympathize with democratic aspirations. We are saddened by the growing number of innocent dead in Burma. We hope that a way will be found to end this tragic conflict as soon as possible.
There is renewed belief that the long-delayed solution to the Namibian question is at hand. Responsibility for the delay rests squarely with the South African Government, which has, with impunity, refused to comply with its international commitments and obligations. The world community is committed to the emancipation of the Namibian people engaged in a historic struggle for freedom under the leadership of the South West African People's Organization (SWAPO). Their sole and authentic representative. India was the first country to accord diplomatic recognition to the representative of it. We look forward to welcoming Namibia as the 160th Member of the United Nations at the General Assembly session next year.
While there is movement on the question of Namibia, the situation in South Africa itself shows no sign of improvement. The racist Pretoria regime continues its reign of terror, subjecting the people of South Africa to the most inhuman forms of oppression. The evil system of apartheid cannot be reformed, it has to be abolished in total. South Africa must open а dialogue with the genuine representatives of the oppressed people. Nelson Mandela, the universal symbol of courage and fortitude, whose state of health is a cause of concern to all of us, must be released immediately and unconditionally. Effective pressure in the form of comprehensive mandatory sanctions must be applied, without invoking unconvincing arguments regarding their effect on employment of the oppressed people, and so on.
The Action for Resisting Invasion, Colonialism and apartheid (AFRICA) Fund, established by the Movement of Non-Aligned Countries, has received pledges and contributions from a third of the world community. Described at the recent meeting of the non-aligned in Nicosia, Cyprus, as an instance of the Movement's capacity for collective action, the Fund demonstrates an international commitment to the front-line States and liberation movements of southern Africa transcending geographical or political barriers.
The international 00tmunity should be opposed to racial discrimination no matter where it is practised. Last year my delegation referred to the unfortunate developments in Fiji, which had distinct racial overtones. He hoped that the groundswell of international public opinion would help restore the spirit of trust, harmony and concord which had prevailed in Fiji since its independence. As a Member of the United Nations and as a member of its Committee on decolonization, India had been in the forefront in the fight for Fiji's independence. It is a matter of great regret to us that the situation in Fiji has considerably deteriorated during the past year. There are clear indications that an attempt is being made to institutionalise racial discrimination in Fiji. We understand that there is to be a process of consultation with the various communities before the draft constitution is finalized. We hope that this process will enable all sections of the people to participate in it in a non-discriminatory manner. There was a time when Fiji used to be described as "what the world should be like". The racial harmony, peace and tranquillity in Fiji used to be a model for the world to follow. We hope that Fiji will return soon to those harmonious times.
India's support of the right of self-determination for the Palestinian people has its roots in our own struggle against colonial rule. Many changes have taken place in the region. What has remained constant, however, is the determination of the Palestinian people. The message of intifadah to the world is unambiguous, 20 years of occupation have utterly failed to suppress the fierce nationalism of the Palestinian people. It should also have made it clear to the world, including Israel, that territories illegally occupied cannot be retained forever. Israel must withdraw from the territories it has occupied since 1967, including Jerusalem. We reiterate the call for the convening of an international peace conference on the Middle East, with the participation of all the parties, including the Palestine Liberation Organization (PLO), on an equal footing. Such a conference, we believe, should facilitate the establishment of an independent homeland for the Palestinians and the creation of conditions in which all the States in the region can live within secure and recognized boundaries.
India has always supported the aspirations of the people of Cyprus to live together in ш independent and non-aligned country, with its territorial integrity intact. We deeply appreciate the resumption of dialogue between the two communities under the auspices of the United Nations Secretary-General. We urge both sides to spare no effort to find a solution to the problem within the time-limit envisaged by the Secretary-General.
Similarly, we ate heartened by the acceptance by the two sides concerned of the Secretary-General's proposals for finding a solution to the problem of Western Sahara. Here again, we hope that this question will be resolved satisfactorily so that the people of the territory, as well as other countries in the Maghreb, can live in peace and co-operation with one another.
In the Korean peninsula, which unhappily remains divided, there is an overwhelming sentiment in favour of peace, reconciliation and dialogue. We hops the aspirations of its people to peaceful reunification will find early fulfilment.
This year marks the fortieth anniversary of the Universal Declaration of Human Rights. The Declaration, which furnishes the philosophical basis for the human rights work of the United Nations, is of seminal importance. Like the Charter itself, it points to the interdependence of human rights, social and economic progress and international peace and security. Over the past four decades, the concepts embodied in the Declaration have been developed and enriched, particularly with regard to economic, social and cultural rights. It remains our firm belief that the inherent dignity of the human person requires full respect for his civil and political rights and, equally, for his economic, social and cultural rights.
While there; have been encouraging developments recently in the political sphere, the outlook in the area of international economic co-operation remains bleak. The low rates of growth of world trade and output in recent years will not suffice to resolve any of the major problems facing the world economy. In the industrialized countries high rates of unemployment persist, making it difficult for them to undertake the structural adjustments that ate necessary in the long term. The major imbalance, with its attendant uncertainties, continues to persist. For the developing countries the outlook is even worse. Inadequate resource flows, deteriorating terms of trade and the heavy burden of external debt have all but halted the development process of these countries. They have retarded attempts to address the fundamental problem of poverty and deprivation. The 1980s are being characterized as the lost decade of development.
The policies of the major developed countries constitute the essential determinants of the external environment for the developing countries. There has been no coherent and considered effort to fashion these policies on the basis of co-operative international action, taking into account their impact and consequences for the developing countries. Here it is useful to recall the proposals made by the developing countries for removing the structural deficiencies and fundamental failings of the international monetary, financial and trading systems. The underlying structural and systemic problems of the world economy have to be addressed by deliberate and co-operative international action that gives full recognition to global interdependence. Both the developed and the developing countries need to pursue convergent and mutually reinforcing policies in the interrelated areas of trade, money and finance.
The area of international trade is being increasingly characterized by an erosion of the accepted rules and regulations and by reliance on unilateral discriminatory action. Despite repeated affirmation of commitments on standstill and rollback, protectionism continues to grow unabated. Protectionist measures ate imposed in those areas where the developing countries have demonstrated their competitiveness and made investments for structural reforms. There has been little progress so far in the ongoing Uruguay Round on multilateral trade negotiations in areas of direct interest to the developing countries, such as safeguards, textiles, agriculture and tropical products. The Uruguay Round should provide an important opportunity for strengthening and preserving the multilateral trading system. It should also help to reduce the tensions and distortions that characterize the world trade system.
The proposals made in the new areas in the Uruguay Round have to be consistent with the right of developing countries to manage their economies in accordance with their national objectives and priorities, to regulate activities of transnational corporations and to channel investment into those desired sectors of their economies. Such proposals should promote the autonomous and self-reliant development of those countries.
Another area of concern is the stagnation or decline, in real terms, of resource flows to developing countries. The international financial system has failed to ensure the transfer of adequate resources on proper terms and conditions to developing countries and thus provide adequate financing for development activities. The alleviation of the current development crisis requires з more effective system that will guarantee an increasing flow of resources, in particular official development assistance resources, to developing countries and also guarantee access by international monetary and financial institutions to adequate resources.
Let us collectively recognize the need to evolve a more broad-based system for managing the world economy that reflects the interests of all groups of countries and provides an equitable and harmonious basis for the collective management of global interdependence. The seventh session of the United Nations Conference on Trade and Development was a small step in this direction. In the coming days we must make use of other opportunities for building a renewed consensus on development directed against the global problem of hunger and poverty. The formulation and elaboration of an international development strategy for the Fourth United Nations Development Decade provides such opportunity.
The virtual paralysis of the North-South dialogue makes it all the more important for the developing countries to redouble their efforts to collective self-reliance through the economic co-operation among developing countries. It has become imperative for developing countries to build on complementary in their economies. In this respect the conclusion in Belgrade earlier this year of the Agreement on the Global System of Trade Preferences was a significant achievement. It laid down for the first time among the signatory developing countries the legal and institutional foundation for trade expansion.
In our own region the formation of the South Asian Association of Regional Co-operation has provided a framework for wide-ranging economic and technical co-operation. Specific areas of mutually beneficial co-operation have been identified and practical measures are being implemented by member States.
One is, however, constrained to note that economic co-operation among developing countries has developed only partially and its full potential remains unexplored. What is needed is a hard look at concrete programmes to address, in the first instance and in the main, the elementary human needs of a large chunk of humanity. In these areas it is possible to make a better impact than has happened so far.
During the current year many developing countries have been hit by natural disasters requiring urgent international relief operations. Large areas in Africa have been afflicted by prolonged drought. Jamaica has been devastated by a hurricane of unprecedented magnitude, and Sudan by floods. Our own region, South Asia, has witnessed widespread havoc caused by floods, above all in Bangladesh, though we too have not been spared the ravages of floods. It was our privilege, as a friendly neighbour, to be the first to go to the assistance of the people of Bangladesh in response to an appeal from the Government of Bangladesh. A task force of experts from Bangladesh and India has been set up to study the Ganga and Brahmaputra waters jointly for flood management and the water flow thereof. 
Over the past two decades, drug abuse and illicit trafficking in drugs have assumed proportions of a major global problem, not only affecting consumers but also posing serious problems for transit States. We hope that the Plenipotentiary Conference scheduled to convene in Vienna later this year in order to finalize a draft convention on this question will meet with success.
The United Nations is dedicated to the pursuit of the twin goals of peace and development. It can claim credit for significant achievements in both these spheres, and in particular in recent months we have seen encouraging progress in the resolution of complex political issues. But in the sphere of economic and social development, its major successes belong to past decades; its achievements recently have been relatively modest. We must renew our commitment to the eradication of the evils of poverty, disease and illiteracy through concerted international action. This is a struggle that must be waged in common by all humankind. As Jawaharlal Nehru told the Assembly in 1963, "The only war we want is a war against poverty and disease and its brood".
Many centuries ago India's sages gave the calls "Let us move, together. Let us talk, together. Let us be of single common mind."
The renewed sense of community witnessed in the United Nations today gives hope that over the coming year, in time for its forty-fourth session, the world body can set before itself a viable specific agenda for the 1990s that would help render our planet ready for the century drawing in upon it. Such an agenda must assess and chart the means of fulfilment of the minimum needs of man. The world, as Mahatma Gandhi put it, has enough to fulfil man's need, but not his greed. This distinction between need and greed becomes all the more real and crucial at a time when geo-environmental, geo-economic and geo-political imperatives have to be fully harmonized in the interest of survival. Runaway desires of imprudent humans must be tailored so as to be compatible with the capacity to fulfil them. If we collectively determine to do that, this forum, the United Nations, is the place where we must begin, for the United Nations is as strong, and only as strong, as the will of its Members.
And when we talk of Members, let us not forget that behind the Member States represented in this Assembly are the men and women of the world. It is they that give this Organisation its flesh and its blood and should therefore legitimately dictate its aspirations and efforts. Their control over rulers who fall short of or go beyond their mandate is not as palpable as it should be, but that is part of man's constant aspiration, which the United Nations needs to be inspired by in order to give effective voice to the millions who cannot speak for themselves.
The United Nations should thus promote the ascendancy of peoples, translating into reality the relationships which the peoples would wish to have among themselves.
Invested with a popular dimension, rooted in a time when the process of peace can be rendered irreversible and man's scarce energies given a chance to better his own being, this is the moment for the United Nations which should endure until the mission for humanity is completed.
We must not fail.
